NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



A. S. J.,                                    )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D18-383
C. I.,                                       )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Pinellas
County; Susan St. John, Judge.

Adrian S. Johnson, pro se.

No appearance for appellee.



PER CURIAM.


             Affirmed.


KELLY, SLEET, and SALARIO, JJ., Concur.